Citation Nr: 9931795	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  95-28 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Propriety of the initial evaluation for the veteran's 
service connected Crohn's disease status post ileotomy, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an effective date earlier than October 28, 
1997, for the award of a 10 percent disability evaluation for 
the veteran's service-connected status post bunionectomy of 
the right foot.

3.  Entitlement to a total disability evaluation due to 
individual unemployability resulting from the veteran's 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from April 1974 to April 1980.  
This appeal arises from an August 1994 rating decision of the 
Buffalo, New York, Regional Office (RO) which granted service 
connection for the veteran's service-connected Crohn's 
disease.  This disorder was evaluated as 20 percent 
disabling.  In a rating decision of October 1995, the RO also 
denied the veteran's claim for a total disability evaluation 
for individual unemployability due to his service-connected 
disabilities (TRIU).  The veteran appealed both of these 
determinations.

In April 1997, the Board of Veterans' Appeals (Board) 
remanded this case back to the RO for development of the 
medical evidence.  While the case was on remand, the RO 
granted an increased evaluation for the veteran's status post 
bunionectomy of the right foot to 10 percent disabling 
effective on October 28, 1997.  The veteran appealed the 
effective date of this award.  In a substantive appeal (VA 
Form 9) of June 1998, she requested a hearing before a 
traveling member of the Board sitting at the RO.  By letter 
of early August 1999 sent to the veteran's last known 
address, she was informed that this hearing was scheduled for 
the following month.  The veteran failed to report for this 
hearing at the scheduled time.  The case has now returned for 
further appellate consideration.  The issue of TRIU is 
discussed in the remand section of this decision.


FINDINGS OF FACT

1.  All evidence required for equitable decisions on the 
issues of the propriety of the initial evaluation of the 
veteran's Crohn's disease and an earlier effective date for a 
compensable evaluation of her right foot disorder have been 
obtained.

2.  The veteran's service-connected Crohn's disease is 
characterized by severe symptoms of daily diarrhea, 
occasional constipation, abdominal pain and cramping, and 
mild dehydration requiring daily medication.

3.  The veteran's service-connected Crohn's disease has not 
presented such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

4.  The veteran did not submit a claim for an increased 
evaluation for status post bunionectomy of the right foot 
between the rating decision of August 1994 and the VA 
examination of October 1997.  Neither is there objective 
evidence of increased symptomatology of the right foot 
bunionectomy during this same period.

5.  The first medical evidence of increased symptomatology of 
the veteran's right foot bunionectomy after the August 1994 
rating decision was reported on the U. S. Department of 
Veterans Affairs (VA) examination conducted on October 28, 
1997.


CONCLUSIONS OF LAW

1.  An increased evaluation to 30 percent disabling, but not 
more, is warranted for the veteran's Crohn's disease, status 
post ileotomy, during the entire appeal period.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991);  38 C.F.R. §§ 3.321(b)(1), 
4.10, 4.14, 4.20, 4.114, Codes 7301, 7319, 7323, 7328 (1999).

2.  The criteria for an effective date earlier than October 
28, 1997, for a 10 percent evaluation for status post 
bunionectomy of the right foot have not been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(o)(2) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

In March 1993, the veteran filed her original claim for 
service connection for Crohn's disease.  She was provided 
with a VA gastrointestinal examination in April 1993.  The 
veteran claimed that she had experienced diarrhea since 1976 
and underwent an ileotomy for an intestinal obstruction in 
1983.  She asserted that she had exacerbation of her Crohn's 
disease twice a year with episodes of watery diarrhea 
approximately 10 to 15 times a day accompanied with mucous 
and some abdominal discomfort.  It was reported that her 
physician treated these episodes with steroids.  On 
examination, the abdomen was soft and non-tender with no 
organomegaly or masses.  The abdomen had a scar that went 
from a little above the naval area all the way to the 
abdominal area.  The diagnosis was Crohn's disease, status 
post ileotomy, that required B-12 shots and medication.

The RO requested the veteran's identified treatment records 
in multiple letters dated in February 1994.  Private 
outpatient records dated from December 1987 to December 1993 
were received by the RO in February 1994.  These records only 
noted treatment of the veteran's rheumatoid arthritis.  Her 
weight was reported to be 115 pounds in December 1987 and 137 
pounds in December 1993.  Additional private treatment 
records dated from February to May 1993 were received by the 
RO in February 1994.  These records noted treatment of the 
veteran's gastrointestinal complaints.  In March 1993, the 
veteran was hospitalized for complaints of diarrhea, 
abdominal cramps and pain.  On examination, the veteran was 
well-developed and well-nourished with a weight of 117 
pounds.  Her abdomen was soft with no mass or tenderness.  A 
computerized tomography scan had revealed a possible 
inflammatory area in the ileal colon.  A colonoscopy revealed 
inflammatory disease of the ileocolic anastomosis.  The 
pathology report noted mucosa with "mild acute and moderate 
chronic" inflammation and detached neutrophilic exudate.  
Another set of private treatment records dated from September 
1982 to October 1983 were received by the RO in February 
1994.  These records noted the earlier treatment of the 
veteran's gastrointestinal complaints.  An outpatient record 
of September 1982 noted the veteran's assertion that her 
weight had been maintained between 115 to 120 pounds.  A 
private hospital responded to the RO's request for medical 
records in March 1994.  It informed the RO that the veteran's 
treatment records had been destroyed.  VA outpatient records 
dated in July 1992 were incorporated into the veteran's 
claims file in February 1994.  These records noted the 
treatment of the veteran's vaginal infection.  She also 
complained of abdominal pain with nausea and vomiting.  Her 
weight was reported to be 98 pounds.

In February 1994, the RO requested that the veteran further 
assist it in locating certain private medical records she had 
earlier identified.  She responded in a letter later that 
same month that these records were now unavailable due to a 
fire and death of her physician.

A final set of private medical records dated from March 1983 
to May 1990 were received in March 1994.  These records noted 
treatment of the veteran's gastrointestinal complaints prior 
to the 1990's.  Her weight in May 1990 was reported to be 
1231/2 pounds.

By rating decision of August 1994, the RO granted service 
connection for Crohn's disease status post ileotomy and a 
status post bunion removal on the right foot.  The former 
disorder was evaluated under the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code (Code) 7328 
as 20 percent disabling effective from January 1993.  The 
latter disability was evaluation under Code 5284 as 
noncompensable also effective January 1993.  The veteran was 
notified of this decision and her appellant rights by letter 
of September 1994.  She appealed the evaluation of her 
Crohn's disease.

Private outpatient records dated from December 1993 to 
October 1994 were received by the RO in November 1994.  These 
records did not reveal any treatment of the veteran's 
service-connected gastrointestinal or right foot disorder.  
Her weight was 137 pounds in December 1993, 136 pounds in 
June 1994, and 139 pounds in October 1994.  Another set of 
private medical records was received in December 1994, but 
these records were only duplicates of previously obtained 
evidence.

In a substantive appeal (VA Form 9) of August 1995, the 
veteran claimed that her Crohn's disease had caused her 
stress, humiliation, and embarrassment ever since her 
separation from the military.  She claimed that this 
embarrassment resulted from soiling her clothing as a result 
of her diarrhea.  Her other symptoms were noted to be chronic 
joint pain and fatigue.  The veteran alleged that she only 
had a 30 second warning before a bowel movement, and many 
times would not make it to a bathroom before soiling herself.  
She asserted that she had to stay at home and could not hold 
down a steady job due to her chronic diarrhea and the fear of 
soiling herself.  It was alleged by the veteran that she was 
afraid to eat anything because it goes through her so fast.  
The veteran maintained that she did not seek medical 
treatment every time she had a exacerbation of her Crohn's 
disease but, instead, treated herself.  She alleged that she 
only sought treatment of her Crohn's symptoms when it was so 
severe that she could not handle it herself.  

The Board remanded this case to the RO in April 1997.  The RO 
was instructed to obtain additional medical evidence and 
provide the veteran with a comprehensive VA examination.  By 
letter of May 1997, the RO contacted the veteran and 
requested that she identify all the healthcare providers that 
had treated her Crohn's disease since 1982.  She was also 
informed that her failure to submit this evidence could have 
an adverse effect on her claims.  In multiple letters of July 
1997, the RO requested copies of the veteran's treatment 
records from the identified healthcare providers.  A separate 
letter was issued to the veteran on the same date informing 
her that this evidence had been requested.  She was advised 
to contact these healthcare providers to ensure that this 
evidence was received by the VA.  The veteran was further 
notified that her failure to submit this evidence could have 
an adverse effect on her claims.  

A set of private medical records dated from January 1989 to 
March 1993 were received by the RO in July 1997.  These 
records contained duplicates of previously received evidence 
and additional records of treatment for the veteran's 
complaints of headaches.  Another batch of private medical 
records dated from March 1983 to March 1991 were received in 
late July 1997.  These records also contained duplicates of 
previously received evidence.  However, the latest outpatient 
records in this evidence were dated in the late 1980's and 
early 1990's.  The veteran's last measured weight was in 
December 1988 at 117 pounds.  In February 1989, she 
complained of one to six bowel movements a day accompanied 
with mild to severe abdominal pain.  In April 1989, the 
veteran complained of one to four bowel movements a day with 
slight abdominal discomfort and, at times, slight 
constipation.  In May 1990, the veteran complained of having 
diarrhea the day before.  The examiner opined that the 
veteran was having mild gastrointestinal symptoms and 
continued to be on medication for her Crohn's disease.

In August 1997, a set of private medical records dated from 
April 1995 to August 1997 was received by the RO.  These 
records noted treatment of the veteran's complaints of back 
pain, sinus discharge, and urinary tract infection.  An 
outpatient record of February 1996 noted the veteran's 
complaints for heartburn and epigastric discomfort that was 
not relieved by antacids.  It was reported that the veteran 
had recently eaten spicy foods that was further complicated 
by the multiple medications she was required to take.  On 
examination, her abdomen was soft with diffuse tenderness in 
the epigastrium.  There were no hepatosplenomegaly or masses.  
Bowel sounds were present and active.  The assessment was 
gastritis probably secondary to spicy food and medication.  
In September 1996, it was noted that the veteran was to be 
taught how to give herself injections from a hypodermic 
needle, as she required a B-12 injection once a month for her 
gastrointestinal disorders.

The veteran was afforded a VA compensation examination in 
October 1997.  She claimed that she had experienced symptoms 
of intermittent diarrhea, constipation, epigastric burning 
pain, weight loss, and bloody bowel movements since the time 
of her military service.  The veteran reported that she was 
first diagnosed with Crohn's disease in 1983 after a surgical 
removal of an obstruction in her small intestine.  She 
asserted that this surgery had relieved her gastrointestinal 
symptoms for about a year and a half.  However, her symptoms 
have gradually returned.  It was claimed by the veteran that 
by 1986 she had lost ten pounds and was having 15 bowel 
movements a day.  At that time she was placed on medication 
that rendered her gastrointestinal symptoms under reasonable 
control.  The veteran claimed that her current symptoms 
consisted of one to two severe flare-ups of her Crohn's 
symptoms a year.  She has diarrhea with abdominal cramping 
two to six times a day, but asserted that she was able to 
"handle it."  It was claimed by the veteran that at least 
twice a month she soiled her clothing as she had little 
warning before her bowel movements.  She complained of 
intermittent nausea and burning epigastric pain, but denied 
any emesis.  The veteran reported that her energy level had 
improved in recent years.  It was asserted by the veteran 
that her appetite tended to wax and wane, but her weight 
remained stable between 135 and 145 pounds.  She reported 
that she was required to take a monthly B-12 vitamin 
injection due to deficiencies in this vitamin resulting from 
her ileotomy.  The veteran claimed that she also took two 
Imodium tablets a day in order to feel comfortable leaving 
her home.  It was alleged by the veteran that she had 
attempted to remain employed in the past, but was always 
forced to leave her jobs due to her chronic diarrhea.  On 
examination, the veteran was found to be well-developed and 
well-nourished.  Her weight was 140 pounds.  The abdomen was 
soft and non-tender with positive bowel sounds.  There was no 
hepatosplenomegaly.  A vertical scar was noted running from 
the umbilical area down to the suprapubic area that was the 
result of the veteran's ileotomy.  This scar did not evidence 
keloid formation, pigmentary changes, or herniation.  Blood 
work revealed elevated red blood cell, hemoglobin, 
hematocrit, and sodium that the examiner opined was 
consistent with mild dehydration resulting from diarrhea.  
The diagnoses include Crohn's disease, status post ileotomy.  
The examiner noted the following comments regarding the 
veteran's Crohn's disease:

The [veteran]'s disease process appears 
stable with symptoms relatively well 
controlled on oral medication.  However, 
at baseline the patient continues to have 
ongoing daily symptoms of diarrhea and 
abdominal pain, which will likely never 
completely resolve.  The [veteran]'s 
effectiveness in the work force will 
likely be adversely effected by these 
symptoms and she would require 
flexibility in her work schedule with 
easy accessibility to lavatory and 
understanding employers. 

A VA orthopedic examination was given to the veteran in late 
October 1997.  Regarding her service-connected right foot 
disorder, she complained of pain, soreness, stiffness and an 
area of redness in her right big toe.  These symptoms were 
especially noticeable in the morning.  She claimed that she 
had difficulty standing and walking due to discomfort in her 
right big toe.  However, it was acknowledged by the veteran 
that her periods of flare-ups in her big toe symptoms were 
fairly minimal and that she had not sought any medical 
treatment for these problems.  She denied the use of 
crutches, braces, canes, or corrective shoes.  The examiner 
commented that "the problem she has with her foot does not 
seem to bother her activities of daily living to any great 
degree."  On examination, a scar was noted over the dorsal 
medial aspect of the first metatarsal phalangeal joint.  This 
scar was erythematous and tender to palpation.  A palpable 
spur was noted over the dorsum of the first metatarsal head.  
Range of motion in the first metatarsal phalangeal joint was 
from 10 degrees extension to 20 degrees flexion, and the 
examiner characterized this range of motion as "very 
limited."  However, this motion was not painful except at 
the extremes.  The examiner further opined "[a] flare-up of 
the foot pain would additionally limit the toe function but I 
feel to a minimal degree."  The veteran also had difficulty 
tandem, toe, and heel walking, but the examiner attributed 
this difficulty to her rheumatoid arthritis.  The diagnoses 
included status post bunion surgery of the right foot.

By rating decision of February 1998, the RO granted an 
increased evaluation for the veteran's status post 
bunionectomy of the right foot to 10 percent disabling.  This 
award was made effective from October 28, 1997, the date of 
the last VA orthopedic examination.

A set of private medical records dated from March 1993 to 
November 1997 was received by the RO in December 1997.  These 
records contained duplicates of previously received evidence.  
In addition, a letter from a private physician dated in 
September 1996 reported that he had recently seen the veteran 
for her Crohn's disease after a hiatus of three years.  It 
was reported that the veteran had been off of her medication 
and B-12 vitamin injections and the physician highly 
recommended that she return to their use due to her diarrhea.  
On examination, the veteran's abdomen was not tender and had 
no organomegaly or masses.  An abdomen X-ray of early 
November 1997 noted an impression of post-operative changes 
in the abdomen and a non-obstructive gas pattern.  Another 
abdomen X-ray was conducted a few days later that again noted 
operative changes to include a nasogastric tube in the 
stomach.  Also found was a distended small bowel which was 
opined may represent a slight small bowel obstruction or 
inflammatory change.  Another abdomen X-ray with barium and 
water soluble contrast was conducted in mid-November 1997.  
The radiologist noted that this study revealed no evidence of 
a small bowel obstruction or peptic ulceration.

In a written statement of March 1998, the veteran noted her 
disagreement with the effective date of the increased 
evaluation awarded for her status post bunionectomy.  She 
argued that the effective date of this award should have been 
the date of the "VA Form 21-526."  Another written 
statement was received from the veteran in April 1998.  In 
this statement, she identified her healthcare providers and 
the dates of treatment.  She also enclosed copies of her 
medical records.  The RO responded to this information in May 
1998.  It was determined that the medical records sent by the 
veteran were duplicates of evidence already contained in the 
claims file.  The veteran was informed that this evidence was 
returned to her for this reason.  She was further informed 
that the RO had requested her identified private treatment 
records dated since November 1997.  The RO requested that the 
veteran directly contact her private physician in order to 
ensure that these records were forwarded to the VA.  She was 
informed that her failure to submit this evidence could have 
an adverse effect on her claims.  By letter of the same date, 
the RO requested the veteran's private treatment records from 
the identified physician.

A statement of the case (SOC) was issued to the veteran in 
May 1998 that informed her that she was not entitled to an 
effective date of 10 percent disabling for status post 
bunionectomy earlier than October 28, 1997.  The RO 
determined that the veteran had not filed a timely 
disagreement with the original evaluation for this disorder 
in the rating decision of August 1994, nor had she filed a 
claim for an increased evaluation prior to October 1997.  It 
was also found that she had not identified any treatment 
records for this disorder dated earlier than October 28, 
1997.

The veteran's private medical records dated from November 
1997 to January 1998 were received by the RO in May 1998.  A 
private discharge summary for a period of hospitalization in 
November 1997 noted that the veteran had been admitted for 
nausea, vomiting, and possible small bowel obstruction.  The 
physician noted that upper gastrointestinal and small bowel 
radiology studies showed questionable inflammatory disease of 
the ileocecal area.  It was reported that the veteran was 
placed on medication and made a rapid recovery before her 
release from the hospital.  The diagnosis was Crohn's disease 
with partial small bowel obstruction.  An examination of 
January 1998 noted that the veteran had been experiencing 
recurrent abdominal pain.  The examination found a soft, 
"well healed" abdominal area with no masses.  The 
impression was abdominal pain and a history of Crohn's 
disease.  A colonoscopy was provided to the veteran on the 
same date.  This procedure revealed a very narrow and 
ulcerated anastomosis.  The diagnosis was narrowed 
anastomosis.  Biopsies were taken during the colonoscopy and 
a pathology report diagnosed ulcer and mild chronic 
inflammation.  A physician's note dated a few days after the 
colonoscopy reported that he had discussed the colonoscopy's 
findings with the veteran over the telephone.  The physician 
reported that the veteran was doing alright at that time.  In 
addition, he wrote that "I have discussed surgery with her 
but she would like to hold off on this at this time."  The 
veteran had been scheduled for a follow-up appointment in 
late January 1998, but her medical records reported that she 
had failed to report for this appointment.

In her substantive appeal (VA Form 9) received in June 1998, 
the veteran contended that she would have been awarded a 
compensable evaluation for her status post bunionectomy if 
the VA had properly assisted her with this claim when she had 
filed her original claim.  She argued that because of this 
failure on the part of the VA she should be entitled to an 
effective date for the award of 10 percent evaluation from 
January 1993.  

A letter from the veteran's private physician was received by 
the RO in January 1999.  In this letter, the physician 
referred to his January 1998 telephone conversation with the 
veteran which discussed surgery.  He noted that this entry 
was not meant to imply that the veteran had refused a 
recommended surgical procedure, but, in fact, reported that 
after a discussion of her condition both the physician and 
the veteran agreed that she should not undergo any further 
surgery. 

A supplemental statement of the case (SSOC) was issued to the 
veteran in August 1998.  This SSOC informed the veteran that 
her claim for an increased evaluation for Crohn's disease had 
been denied on the basis that the reported symptomatology did 
not warrant a higher evaluation.


II.  Evaluation for Crohn's Disease.

a.  Applicable Criteria.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2 (1999).  Also, 38 C.F.R. § 4.10 
(1999) provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or systems, and medical examiners must furnish, 
in addition to the etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

Before proceeding with its analysis of the veteran's claim, 
the Board believes that some discussion of the holding of the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) in Fenderson v. West, 12 Vet. App. 119 (1999), 
is warranted.  In that case, the Court distinguished between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection, as in this case, and 
a claim for an increased rating of an already service-
connected condition.  Fenderson, at 126.  The Court held that 
the significance of this distinction is that, at the time of 
an initial rating, separate ratings may be assigned for 
separate periods of time based on the severity of the 
disability; this is a practice known as "staged ratings."  
Id.  Since the veteran's notice of disagreement expressed 
dissatisfaction with the initial rating assigned for her 
Crohn's disease, her claim must be considered in light of the 
Court's holding in Fenderson.  Consequently, the issue on 
appeal has been recharacterized accordingly.

From a review of the record, including the SOC and various 
SSOCs, it is apparent that the RO considered evidence 
submitted in connection with the veteran's claim at various 
times during the course of her appeal, in light of the 
governing legal authority.  Therefore, the RO, in effect, 
considered whether "staged ratings" were warranted.  
Consequently, it is not necessary to remand this case to the 
RO for further consideration of the possibility of receiving 
staged ratings because this would not result in a different 
analysis by the RO or new arguments by the veteran.  That 
being the case, she will not be prejudiced by the Board 
proceeding to adjudicate her claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Robinette v. Brown, 8 Vet. 
App. 69 (1995).

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(1999).  Rather, the veteran's disability will be rated under 
the diagnostic code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.

Applicable rating criteria are noted below:

Code 7319.  Irritable colon syndrome 
(spastic colitis, mucous colitis, etc.):
>Severe; diarrhea, or alternating 
diarrhea and constipation, with more or 
less constant abdominal distress; rate as 
30 percent disabling.
>Moderate; frequent episodes of bowel 
disturbance with abdominal distress; rate 
as 10 percent disabling.

Code 7323.  Colitis, ulcerative:
>Pronounced; resulting in marked 
malnutrition, anemia, and general 
debility, or with serious complication as 
liver abscess; rate as 100 percent 
disabling.
>Severe; with numerous attacks a year and 
malnutrition, the health only fair during 
remissions; rate as 60 percent disabling.
>Moderately severe; with frequent 
exacerbations; rate as 30 percent 
disabling.
>Moderate; with infrequent exacerbations; 
rate as 10 percent disabling.

Code 7328.  Intestine, small, resection 
of:
>With marked interference with absorption 
and nutrition, manifested by severe 
impairment of health objectively 
supported by examination findings 
including material weight loss; rate as 
60 percent disabling.
>With definite interference with 
absorption and nutrition, manifested by 
impairment of health objectively 
supported by examination findings 
including definite weight loss; rate as 
40 percent disabling.
>Symptomatic with diarrhea, anemia and 
inability to gain weight; rate as 20 
percent disabling.
* Note: Where residual adhesions 
constitute the predominant disability, 
rate under diagnostic code 7301.

Code 7301.  Peritoneum, adhesions of:
>Severe; definite partial obstruction 
shown by X-ray, with frequent and 
prolonged episodes of severe colic 
distension, nausea or vomiting, following 
severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with 
drainage; rate as 50 percent disabling.
>Moderately severe; partial obstruction 
manifested by delayed motility of barium 
meal and less frequent and less prolonged 
episodes of pain; rate as 30 percent 
disabling.
>Moderate; pulling pain on attempting 
work or aggravated by movements of the 
body, or occasional episodes of colic 
pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal 
distension; rate as 10 percent disabling.
* Note: Ratings for adhesions will be 
considered when there is history of 
operative or other traumatic or 
infectious (intraabdominal) process, and 
at least two of the following: 1) 
disturbance of motility, 2) actual 
partial obstruction, and 3) reflex 
disturbances, presence of pain.

38 C.F.R. Part 4 (1999).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity.  In exceptional 
cases where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth below an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).


b.  Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that her 
Crohn's disease is worse than evaluated, and she has thus 
stated a well-grounded claim.  

In addition, the undersigned finds that the VA has conducted 
all development required in this case to comport with the 
requirements of 38 U.S.C.A. § 5107(a).  The Board's remand of 
April 1997 required that the RO request the veteran's 
treatment records and provide her with a comprehensive 
examination.  These actions were carried out by the RO and do 
not require any further development.  See Stegall v. West, 11 
Vet. App. 268 (1998).  It is also found that the veteran has 
been adequately informed of the requirements for an increased 
evaluation of her Crohn's disease in numerous letters from 
the RO, the SOC, subsequent SSOCs, and the Board's remand of 
April 1997.  As the veteran has been provided with the 
opportunity to present evidence and arguments on her behalf 
and availed herself of those opportunities, appellate review 
is appropriate at this time regarding the issue of a rating 
in excess of 20 percent for Crohn's disease.  See Robinette 
v. Brown, 8 Vet. App. 65 (1995); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

According to the veteran, her Crohn's disease symptoms 
consist of abdominal pain and cramping, diarrhea, occasional 
constipation, bowel movement two to six times a day with 
minimal warning, and soiling her clothing twice a month.  The 
veteran has acknowledged that she has maintained her energy 
level and weight in recent years and this appears to be 
corroborated by the record.  She has asserted that her 
Crohn's symptoms flare-up in severity twice a year.

The medical evidence has consistently reported the veteran to 
be well-developed and nourished in recent years.  However, 
the VA examination of October 1997 noted blood work results 
indicating mild dehydration due to diarrhea.  Exacerbations 
of the Crohn's disease were confirmed by the private 
treatment records dated in March 1993 and November 1997.  The 
veteran's Crohn's disease requires a restricted diet, daily 
medication, monthly B-12 vitamin injections, and steroids to 
relieve exacerbations.

Based on the evidence of record, the undersigned finds that 
the veteran is entitled to an increased evaluation for her 
Crohn's disease to 30 percent disabling under Code 7319.  She 
has daily diarrhea accompanied by abdominal pain and cramping 
that can alternate with constipation.  These symptoms have 
been confirmed by the objective medical evidence and 
opinions.  However, an evaluation in excess of 30 percent 
disabling is not warranted.  A higher evaluation under Codes 
7323 or 7328 is not warranted as the veteran has not 
evidenced malnutrition or significant weight loss on 
objective examination since January 1993.  In fact, her 
physician noted after her most recently recorded exacerbation 
in January 1998 that she was doing well.  

The discharge summary of November 1997 does indicate that the 
veteran suffered a partial obstruction in her small intestine 
and, as noted above, she does complain of pain.  While barium 
testing in November 1997 does not appear to confirm this 
finding, the colonoscopy of January 1998 did note a narrowed 
anastomosis.  Giving the benefit of the doubt to the veteran, 
it appears that her Crohn's disease could be rated by analogy 
under Code 7301 as she meets two of the criteria in that 
code's note.  However, the evidence still does not warrant a 
higher evaluation than 30 percent disabling.  Neither the 
veteran's own claims nor the objective evidence indicates 
that she had periods of frequent and prolonged severe colic 
distension, nausea, or vomiting.  There also is no objective 
evidence of peritonitis, ruptured appendix, perforated ulcer, 
or recent invasive operation.  Thus, a 50 percent disability 
evaluation is not warranted under Code 7301.

The veteran has claimed that the symptoms of her Crohn's 
disease, and the resulting humiliation and embarrassment from 
soiling herself, have prevented her from maintaining a 
permanent job.  The only objective medical opinion regarding 
the effects of the veteran's Crohn's disease on her 
employability was given in the VA examination of October 
1997.  At that time, the examiner acknowledged that these 
symptoms did interfere with her industrial adaptability, but 
found she could still maintain employment with concessions in 
work schedule flexibility and accessibility to a lavatory.  
While the veteran has claimed that she has not been able to 
maintain employment due to her gastrointestinal symptoms, she 
has not presented evidence from former employers or fellow 
employees of this fact.  The evidence of record indicates 
that in the past decade the veteran has been hospitalized in 
March 1993 and November 1997 for exacerbations of her Crohn's 
disease.  Based on the above, the undersigned finds that the 
veteran's Crohn's disease would still permit her to maintain 
some type of sedentary work, albeit with concessions.  While 
her Crohn's disease does interfere with her industrial 
adaptability, this degree of interference is contemplated in 
the schedular criteria for the award of her 30 percent 
evaluation.  Neither have the veteran's gastrointestinal 
hospitalizations been so frequent as to be characterized as a 
marked interference with her employment.  Therefore, the 
undersigned finds that this case does not warrant a referral 
for an extra-schedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1).

All of the veteran's most recent examinations have failed to 
report any significant abnormality associated with her 
abdominal scar, nor has the veteran claimed any symptoms 
associated with this scar.  Thus, this scar does not require 
a separate evaluation under the appropriate diagnostic code 
as it is asymptomatic and the rating criteria for scars 
include pain and interference with motion of the adjacent 
joint.  The latter criteria were considered in evaluating the 
veteran's Crohn's disease in the above analysis under Code 
7301 and, thus, a separate evaluation would be prohibited 
under 38 C.F.R. § 4.14.

Based on the above analysis, the veteran's Crohn's disease is 
characterized by severe symptoms of daily diarrhea, 
occasional constipation, abdominal pain and cramping, and 
mild dehydration requiring daily medication.  It is further 
determined that this level of disability has remained 
relatively static since the award of service connection, 
therefore, staged ratings are not required.  This disorder 
warrants a 30 percent evaluation under Code 7319 for the 
entire appeal period.


III.  Earlier Effective Date for a Compensable Evaluation for 
Status Post Bunionectomy of the Right Foot.

a.  Applicable Criteria.

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C. 
5101(a) (West 1991); 38 C.F.R. § 3.151(a) (1999).  Increases 
in disability compensation will be effective on the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  However, an effective date will be awarded at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within 1 year from such date, otherwise, the 
effective date will be the date of receipt of the claim.  
38 U.S.C.A. §§ 5110(a), 5110(b)(2), (West 1991); 38 C.F.R. 
§ 3.400 (o)(1) & (2) (1999).


b.  Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
undersigned is satisfied that the veteran has filed a 
plausible claim for an earlier effective date for the award 
of a compensable evaluation of her status post bunionectomy.  
The undersigned is also satisfied that all relevant evidence 
required to come to an equitable decision in this matter has 
been obtained.  Therefore, the VA has met its duty to assist 
the veteran regarding this issue.

It is contended by the veteran that the effective date for 
the 10 percent disability evaluation for her status post 
bunionectomy should be the effective date of the award of 
service connection for this disorder, that is January 29, 
1993.  As noted above, the veteran was awarded service 
connection by rating decision of August 1994 and notified of 
this decision at her last known residence in a letter of 
September 1994.  At that time, the RO also informed the 
veteran of her appellate rights.  She failed to file a timely 
appeal with this rating decision and, as regards her 
bunionectomy, that decision is now final.  It is evident that 
she understood her appellate rights in September 1993 as she 
filed a notice of disagreement regarding the issue of the 
evaluation of her Crohn's disease made by the RO in the same 
August 1994 rating decision.  She has made vague arguments 
that she did not receive a compensable evaluation for this 
disorder in August 1994 due to the VA's failure to assist her 
on this particular claim.  However, the veteran has failed to 
articulate specific lapses in the VA's duty to assist that 
would result in her claimed erroneous evaluation.  

While the veteran has been treated for her rheumatoid 
arthritis prior to October 1997, there is no objective 
evidence of treatment for the residuals of her bunionectomy 
prior to this date since her separation from the military.  
In fact, the veteran specifically denied seeking treatment 
for this bunionectomy in the examination of October 1997.  
The undersigned cannot find any objective evidence supporting 
a compensable evaluation for a right foot bunionectomy prior 
to October 1997.  Nor had the veteran filed a claim for an 
increased evaluation for her right foot bunionectomy prior to 
the October 1997 examination.  Therefore, according to 
requirements of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, the 
effective date of the 10 percent evaluation for the veteran's 
right foot bunionectomy must be the date findings 
commensurate with a compensable evaluation were first shown 
on objective examination.  In the present case, that was on 
the VA examination of October 28, 1997.  Based on this 
analysis, the undersigned finds that the veteran is not 
entitled to an effective date earlier than the date of this 
examination.


ORDER

An increased evaluation to 30 percent disabling, but not 
more, for Crohn's disease is granted; subject to the 
applicable criteria pertaining to the payment of veterans' 
benefits.

An effective date earlier than October 28, 1997, for a 10 
percent evaluation for status post bunionectomy of the right 
foot is denied.


REMAND

The Board finds the veteran's claim for a TRIU to be well 
grounded, as she has asserted that her service-connected 
disorders have worsened and are more severe than evaluated.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

The Board remanded this case to the RO in April 1997 with 
instructions to obtain a VA examination that evaluated the 
veteran's industrial adaptability.  This examination was 
sought in conjunction with her claim for TRIU.  The examiner 
was requested to determine what effect each of the veteran's 
disabilities, both service-connected and nonservice-connected 
had on her ability to be employed.  The veteran's service-
connected disabilities are currently limited to Crohn's 
disease, status post bunionectomy of the right foot, and a 
deformity of the metacarpophalangeal joint of the right index 
finger.

In October 1997, the veteran was afforded a VA general 
medical examination and a VA orthopedic examination.  In the 
former examination report, the examiner diagnosed both 
Crohn's disease and rheumatoid arthritis.  The effect of 
these two disorders on the veteran's employability was each 
discussed separately under each diagnosis.  However, this 
examiner failed to discuss the effects of the veteran's right 
foot bunionectomy or right index finger deformity.  The 
orthopedic examiner also discussed the effects that the 
veteran's disabilities had on her unemployability and found 
her incapable of even sedentary work.  Unfortunately, this 
examiner's opinion included the veteran's nonservice-
connected rheumatoid arthritis and osteopenia as contributing 
to her inability to work.

The regulations governing the award of a total disability 
evaluation found at 38 C.F.R. § 4.16 allow consideration 
under either an objective standard [subsection (a)] or a 
subjective standard [subsection (b)].  As the veteran's 
combined disability evaluation, including the increased 
evaluation awarded above for the veteran's Crohn's disease, 
is only 40 percent disabling according to the combined 
ratings table found at 38 C.F.R. § 4.25, she does not appear 
to be entitled to TRIU under the provisions of 38 C.F.R. 
§ 4.16(a).  However, it is impossible to determine on the 
current evidence of record if the veteran meets the 
subjective standard found at 38 C.F.R. § 4.16(b) for referral 
to the Director of Compensation and Pension Service for 
extraschedular consideration.  The factors evaluating whether 
a case is to be referred for TRIU on an extraschedular basis 
are different under 38 C.F.R. § 4.16(b) then those considered 
in the above decision under 38 C.F.R. § 3.321(b)(1).  See 
Kellar v. Brown, 6 Vet. App. 157, 161 (1994); see also 
VAOPGCPREC 6-96.  As there is no VA medical opinion of recent 
years that considers the combined effects of all the 
veteran's service-connected disabilities, excluding the 
effects of all nonservice-connected disabilities, on her 
industrial adaptability, a determination of whether the 
veteran's case should be referred for TRIU under 38 C.F.R. 
§ 4.16(b) cannot be made at the current time.  Therefore, 
this case must be remanded so that such a medical opinion can 
be obtained.

In view of the foregoing, and in order to evaluate the 
veteran's claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should appropriately contact 
the veteran and request her to provide 
the names and addresses of all healthcare 
providers who have treated her service-
connected disabilities from January 1998 
to the present time.  The veteran should 
be requested to sign and submit 
appropriate forms giving her consent for 
release to the VA of any private medical 
records.  Treatment records from any 
identified VA facility should also be 
obtained.  When the above requested 
information and consent forms are 
received, the RO should contact the named 
facilities and/or physicians and request 
them to furnish legible copies of all 
records of treatment.  Once obtained, all 
records must be associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical 
examination.  The purpose of this 
examination is to determine the effects 
that all of the veteran's service-
connected disabilities, standing alone, 
have on her employability.  As of the 
date of this remand, the veteran's 
service-connected disabilities include 
Crohn's disease, status post bunionectomy 
of the right foot, and a scar and mild 
deformity of the metacarpophalangeal 
joint in the right index finger.  If any 
other disability is awarded service 
connection prior to this examination, the 
RO must identify it for the examiner.  
Such tests as the examining physician 
deems necessary should be performed.  The 
clinical findings and reasons upon which 
the opinions are based should be clearly 
set forth.  If the examiner is unable to 
form an opinion on any of the requested 
findings, he or she should note the 
reasons why such an opinion cannot be 
made.  The claims folder must be made 
available to the examining physician 
prior to the examination so that he or 
she may review pertinent aspects of the 
veteran's medical history.  The examiner 
should express opinions for the record on 
the following:
		
>Does the combination of the 
veteran's service-connected 
disabilities, excluding all 
nonservice-connected disabilities, 
make her incapable of performing the 
physical and/or mental acts required 
for ordinary employment?  If so, 
please describe your reasoning for 
this determination.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
TRIU may now be granted or whether this 
case should be referred to the Director 
of Compensation and Pension Service for 
extraschedular consideration under the 
provisions of 38 C.F.R. § 4.16(b).  If 
the RO's decision on the issue of a TRIU 
remains adverse to the veteran, then a 
SSOC on this issue should be sent to the 
veteran and her representative.  They 
should be provided the appropriate time 
in which to respond.  Thereafter, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until she is 
notified.  The purpose of this REMAND is to obtain additional 
medical information.  No inference should be drawn regarding 
the final disposition of the claim as a result of this 
action.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

